Exhibit No. 10(e)(*)

 

AMENDED AND RESTATED

SENIOR OFFICER EMPLOYMENT AND

DEFERRED COMPENSATION AGREEMENT

 

This SENIOR OFFICER EMPLOYMENT AND DEFERRED COMPENSATION AGREEMENT (this
“Agreement”), is hereby amended and restated as of December 31, 2008 (the
“Effective Date”), between REGIS CORPORATION, hereinafter referred to as the
“Corporation,” and [***NAME***], hereinafter referred to as “Employee.”

 

WHEREAS, this Agreement was initially entered into as of [***DATE***] and was
last amended and restated June 22, 2007; and

 

WHEREAS, Employee and the Corporation wish to amend and restate this Agreement
as of the date hereof to incorporate and supersede all prior amendments hereto
and to make certain changes to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual agreements hereinafter contained,
the parties hereby agree as follows:

 

1.             Definitions.

 

“Aggregate Benefit” shall be an amount equal to the Employee’s Monthly Benefit
multiplied by 240.

 

“Cause” shall mean: (a) (i) a felony conviction under any Federal or state
statute which is materially detrimental to the financial interests of the
Corporation, or (ii) willful non-performance by Employee of his material
employment duties other than by reason of his physical or mental incapacity
after reasonable written notice to Employee and reasonable opportunity (not less
than thirty (30) days) to cease such non-performance; or (b) Employee willfully
engaging in fraud or gross misconduct which is materially detrimental to the
financial interests of the Corporation.

 

“Change in Control” shall be deemed to have occurred at such time as any of the
following events occur:

 

(a)           any “person” within the meaning of Section 2(a)(2) of the
Securities Act of 1933 and Section 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”), is or has become the “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of twenty percent (20%) or more of either
(i) the then outstanding shares of Common Stock of the Corporation (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”), except for an
acquisition by an entity resulting from a Business Combination (as defined
below) in which clauses (x) and (y) of subparagraph (b) applies;

 

--------------------------------------------------------------------------------


 

(b)           consummation of (i) a merger or consolidation of the Corporation
with or into another entity, (ii) a statutory share exchange or (iii) the
acquisition by any person (as defined above) of all or substantially all of the
assets of the Corporation (each, a “Business Combination”), unless immediately
following such Business Combination, (x) all or substantially all of the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the voting power of the then outstanding shares of voting stock
(or comparable voting equity interests) of the surviving or acquiring entity
resulting from such Business Combination (including such beneficial ownership of
an entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries), in substantially the same proportions (as compared to the
other beneficial owners of the Corporation’s voting stock immediately prior to
such Business Combination) as their beneficial ownership of the Corporation’s
voting stock immediately prior to such Business Combination and (y) no person
(as defined above) beneficially owns, directly or indirectly, twenty percent
(20%) or more of the voting power of the outstanding voting stock (or comparable
equity interests) of the surviving or acquiring entity (other than a direct or
indirect parent entity of the surviving or acquiring entity, that, after giving
effect to the Business Combination, beneficially owns, directly or indirectly,
100% of the outstanding voting stock (or comparable equity interests) of the
surviving or acquiring entity), or

 

(c)           individuals who constitute the Corporation’s Board of Directors on
the Effective Date (the “Incumbent Board”) have ceased for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least
three-quarters (75%) of the directors comprising the Incumbent Board shall be,
for purposes of this Agreement, considered as though such person were a member
of the Incumbent Board.

 

 “Discounted Vested Monthly Benefit” shall be an amount determined by
discounting Employee’s Vested Monthly Benefit to present value based on the
number of months between (a) the Employee’s age at the time of [his OR her]
Separation From Service or, if [he OR she] elects to defer payment or
commencement pursuant to subparagraph 6(d) of this Agreement, the date of
payment or commencement, and (b) the date of Employee’s 65th birthday.  The
discount rate to be used for this purpose shall be equal to the yield to
maturity, at the date in (a), above, of U.S. Treasury Notes with a maturity date
nearest the date of the Employee’s 65th birthday.

 

“Good Reason”  shall mean the occurrence, without the express written consent of
Employee, of any of the following: (a) any adverse alteration in the nature of
Employee’s reporting responsibilities, titles, or offices, or any removal of
Employee from, or any failure to reelect Employee to, any such positions, except
in connection with a termination of the employment of Employee for Cause,
permanent disability, or as a result of Employee’s death or a termination of
employment by Employee other than for Good Reason; (b) a reduction by the
Corporation in Employee’s base salary as then in effect; (c) failure by the
Corporation to continue in effect (without substitution of a

 

2

--------------------------------------------------------------------------------


 

substantially equivalent plan or a plan of substantially equivalent value) any
compensation plan, bonus or incentive plan, stock purchase plan, stock option
plan, life insurance plan, health plan, disability plan or other benefit plan or
arrangement in which Employee is then participating; (d) any material breach by
the Corporation of any provisions of the Agreement; (e) the requirement by the
Corporation that Employee’s principal place of employment be relocated outside
of a thirty (30) mile radius from its existing location; or (f) the
Corporation’s failure to obtain a satisfactory agreement from any successor to
assume and agree to perform Corporation’s obligations under the Agreement;
provided that Employee notifies the Corporation of such condition set forth in
clause (a), (b), (c), (d), (e) or (f) within 90 days of its initial existence
and the Corporation fails to remedy such condition within 30 days of receiving
such notice.

 

“Monthly Benefit” shall be an amount equal to the greater of (i) forty percent
(40%) of Employee’s average monthly base salary for the sixty (60) months
immediately preceding Employee’s Separation From Service or disability, and
(ii) Five Thousand Dollars ($5,000.00).

 

“Separation From Service” shall be a separation from service with the
Corporation and its affiliates (other than due to death or disability) within
the meaning of Code Section 409A(a)(2)(A)(i) and Treas. Reg.
Section 1.409A-1(h).

 

“Vested Monthly Benefit” shall be a percentage of Employee’s Monthly Benefit
determined on the basis of the number of Employee’s completed years of service
during which Employee has been a party to this Agreement or a prior deferred
compensation agreement with the Company, according to the following schedule:

 

Years of Service

 

Percentage

 

 

 

 

 

Less than 7 years

 

0

%

7 years

 

5

%

8 years

 

10

%

9 years

 

15

%

10 years

 

20

%

11 years

 

25

%

12 years

 

30

%

13 years

 

35

%

14 years

 

40

%

15 years

 

50

%

16 years

 

60

%

17 years

 

70

%

18 years

 

80

%

19 years

 

90

%

20 or more years

 

100

%

 

A year of service for purposes of vesting shall be a consecutive 12-month
period.

 

3

--------------------------------------------------------------------------------


 

2.             Employment.  The Corporation agrees to continue to employ
Employee, and Employee agrees to continue to serve the Corporation, upon the
terms and conditions hereinafter set forth.

 

3.             Term.  The employment of Employee pursuant to this Agreement has
commenced as of the date of this Agreement and shall continue until terminated
by either of the parties hereto. The parties agree and acknowledge that the
employment of Employee pursuant to this Agreement is at will and may be
terminated by either party without notice.  Notwithstanding the termination of
employment of Employee, this Agreement shall remain in full force and effect
during such time as Employee is or may be entitled to any Monthly Benefit under
this Agreement.

 

4.             Duties.  Employee agrees to serve the Corporation faithfully and
to the best of his ability under the direction of the President and the Board of
Directors of the Corporation, devoting his entire business time, energy and
skill to such employment, and to perform from time to time such services and act
in such office or capacity as the President and the Board of Directors shall
request.

 

5.             Compensation.  The Corporation agrees to pay to Employee during
the term of his employment hereunder as salary for his full time active services
such compensation as may be mutually agreed upon from time to time.

 

6.             Deferred Compensation.  The Corporation shall pay to Employee, if
living, or, in the event of his death, to Employee’s surviving spouse, or to
such other person or persons as Employee shall have designated in writing (or in
the absence of either, to Employee’s estate) (the “Beneficiary”), the following
sums upon the terms and conditions and for the periods hereinafter set forth:

 

a]             Payments upon Retirement.  On the last day of the month next
following the month in which Employee has a Separation From Service with the
Corporation at or after age 65, or upon the last day of the month next following
the month in which he reaches age 65 if he is then disabled within the meaning
of subparagraph 6(c), the Corporation shall pay to Employee a lump sum cash
payment of an amount equal to the present value of his Vested Monthly Benefit. 
For the purpose of determining the present value, the following assumptions
shall apply:

 

(1)           Interest: Payments shall be discounted to present value at a rate
of interest equal to the yield to maturity of 30-year U.S. Treasury Notes as of
the Employee’s Separation From Service.

 

(2)           Payment Duration:  It shall be assumed that payments of the Vested
Monthly Benefit will be made for two hundred and forty (240) months.

 

Notwithstanding the foregoing in this subparagraph 6(a), Employee shall be
entitled, by written election to the Corporation’s Board of Directors, to
receive, in connection with a Separation From Service at or after age 65,

 

4

--------------------------------------------------------------------------------


 

to have his Vested Monthly Benefit paid in monthly payments rather than the
lump-sum described above, provided (x) Employee makes such written election more
than 12 months before Employee attains age 65 (y) such election is not effective
for 12 months, and (z) the first installment of the Vested Monthly Benefit is
paid five years after the month next following the month of such Separation From
Service (or if earlier, upon death or disability pursuant to subparagraphs
6(b) and 6(c), respectively).   Pursuant to (and subject to the requirements of)
transitional relief provided with respect to initial and redeferral elections
under Code Section 409A (including without limitation, IRS Notice 2005-1, Notice
2006-79, the Preamble to the final Section 409A treasury regulations, and Notice
2007-86), any election made on or before December 31, 2008 shall not be subject
to the foregoing timing requirements.

 

If this election is made, the Vested Monthly Benefit will be paid for two
hundred and forty (240) months.  If Employee dies before receiving all two
hundred and forty (240) monthly payments specified herein, the Corporation shall
pay to Employee’s Beneficiary the remaining unpaid monthly payments as they
become due as provided above.

 

b]            Payments upon Death before Separation.  If Employee dies while
employed by the Corporation, during the first six (6) months of disability, or
while disability payments are being paid under subparagraph (c), the Corporation
shall pay to Employee’s Beneficiary a lump sum cash payment of an amount equal
to the present value of Employee’s Monthly Benefit (based on the assumptions
listed in subparagraph (a) above); provided, however, that if Employee elected
to receive monthly payments rather than a lump sum (as provided under
subparagraph (d)), the Corporation shall pay to Employee’s Beneficiary
Employee’s full Monthly Benefit for two hundred and forty (240) months. The lump
sum payment or the first monthly payment as applicable will be paid within
thirty (30) days after Employee’s death.

 

c]             Payments during Disability.  In addition to the payments provided
in subparagraphs (a) and (b), should Employee become disabled while employed by
the Corporation, and such disability continues for a period of six (6) months,
the Corporation shall pay to Employee [his OR her] Monthly Benefit during each
month that Employee remains disabled until [he OR she] attains age 65 or until
[his OR her] death prior to attaining such age, at which time the payments
provided in subparagraph (a) or (b), as applicable, shall begin.  The first
payment under this subparagraph (c) shall be made during the seventh month of
such disability, and each succeeding payment shall be made on the same date of
each succeeding month thereafter.  Payments shall be made under this
subparagraph (c) only if Employee is disabled within the meaning of the
disability clause of an applicable policy’s waiver of premium provision and
within the meaning of “disability” as set forth in Treas. Reg.
Section 1.409A-3(i)(4).

 

5

--------------------------------------------------------------------------------


 

d]            Early Separation.  In the event Employee has a Separation From
Service with the Corporation before reaching age 65 (unless the Employee is
terminated by the Corporation for Cause, or if the separation is by reason of
disability pursuant to subparagraph 6(c), or by reason of death), then on the
last day of the month next following the month of Employee’s Separation From
Service, the Corporation shall pay to Employee a lump sum cash payment of an
amount equal to the present value of his Discounted Vested Monthly Benefit.  For
the purpose of determining the present value, the following assumptions shall
apply:

 

(1)           Interest: Payments shall be discounted to present value at a rate
of interest equal to the yield to maturity of 30-year U.S. Treasury Notes as of
the Employee’s Separation From Service.

 

(2)           Payment Duration:  It shall be assumed that payments of the
Discounted Vested Monthly Benefit will be made for two hundred and forty (240)
months.

 

Notwithstanding the foregoing in this subparagraph 6(d), Employee shall be
entitled, by written election to the Corporation’s Board of Directors, to
receive, in connection with Employee’s Separation From Service prior to age 65,
to (i) be paid the lump sum cash payment on the basis of his Vested Monthly
Benefit rather than the Discounted Vested Monthly Benefit (or based on his
Discounted Vested Monthly Benefit but commencing at a later date if the payment
date is prior to age 65), and/or (ii) to be paid in monthly payments rather than
the lump-sum described above, provided (x) Employee makes such written election
more than 12 months before Employee’s Separation From Service (y) such election
is not effective for 12 months following the date the election is made, and
(z) the first installment of the Monthly Benefit (or the lump sum payment as
applicable) is paid no earlier than five years after the month next following
the month of Employee’s Separation From Service (or if earlier, upon death or
disability pursuant to subparagraphs 6(b) and 6(c), respectively).  Pursuant to
(and subject to the requirements of) transitional relief provided with respect
to initial and redeferral elections under Code Section 409A (including without
limitation, IRS Notice 2005-1, Notice 2006-79, the Preamble to the final
Section 409A treasury regulations, and Notice 2007-86), any election made on or
before December 31, 2008 shall not be subject to the foregoing timing
requirements.

 

If monthly payments are elected, the Vested Monthly Benefit (or the Discounted
Vested Monthly Benefit (if payment commences prior to age 65)) will be paid for
two hundred and forty (240) months.  If Employee dies before receiving all two
hundred and forty (240) monthly payments specified herein, the Corporation shall
pay to Employee’s Beneficiary the remaining unpaid monthly payments as they
become due as provided above.  If Employee dies after [his OR her] Separation
From Service but

 

6

--------------------------------------------------------------------------------


 

prior to the date on which [he OR she] elected to receive payment, the
Corporation shall pay to Employee’s Beneficiary the Discounted Vested Monthly
Benefit or the Vested Monthly Benefit that Employee had otherwise elected to
receive for two hundred and forty (240) months.  The first such payment shall
begin within thirty (30) days after Employee’s death.

 

e]             Termination for Cause.  If Employee’s employment with the
Corporation is terminated at any time for Cause, the Corporation shall have no
obligation to make any payments to Employee or his Beneficiary under this
Agreement and all future payments shall be forfeited.

 

The Corporation is the owner and beneficiary of certain insurance policies on
Employee’s life and insuring against Employee’s disability.  No payments shall
be required under subparagraphs (a), (b), (c) or (d) of this paragraph, if
because of any act by Employee, either (i) the applicable policy is canceled by
the insurance company issuing such policy or (ii) the insurance company refuses
to pay the proceeds of said policy.  The provisions of the preceding sentence
shall be inapplicable and of no further force or effect upon and after a Change
in Control.

 

Notwithstanding the foregoing provisions of this paragraph 6 or of the following
paragraph 7, to the extent required in order to be made without triggering any
tax or penalty under Section 409A of the Code if Employee is a “specified
employee” for purposes of Section 409A of the Code, amounts that would otherwise
be payable under this paragraph 6 during the six-month period immediately
following the Employee’s Separation From Service shall instead be paid on the
first business day after the date that is six months following Employee’s
Separation From Service, or, if earlier, the date of Employee’s death.

 

7.             Change in Control.

 

(a)           Notwithstanding any other provision of the Agreement, in the event
that Employee’s employment is terminated by the Corporation without Cause or by
Employee with Good Reason within two years after a Change in Control, Employee
shall be paid, within thirty (30) days after such employment termination, an
amount equal to three times the sum of (i) Employee’s annual base salary, and
(ii) the largest annual bonus paid to or earned by Employee during the
thirty-six (36) months immediately preceding the Change in Control.

 

(b)           Notwithstanding any other provision of the Agreement, if
Employee’s employment with the Corporation terminates following a Change in
Control, whether such termination is initiated by Employee or by the Corporation
(unless the termination is by the Corporation for Cause), the lump sum benefit
payable under Section 6(a) or (d), as applicable, will equal the Employee’s
Aggregate Benefit (without any reduction for vesting or for discounting).

 

(c)           Upon a Change in Control, Employee automatically shall receive
                   shares of the Corporation’s common stock free of any
restrictions on

 

7

--------------------------------------------------------------------------------


 

exercisability (except as may be imposed by law).  Any such shares awarded under
this subparagraph 7(c) shall be subject to automatic adjustment by the
appropriate Board committee or its delegate to reflect any Corporation share
dividend, share split, combination or exchange of shares, recapitalization or
other change in the capital structure of the Corporation since the date hereof.

 

(d)           In addition to the payments and stock grant provided in
subparagraphs 7(a), (b) and (c) above, and at the time such payments and grant
are made to Employee, the Corporation shall pay to Employee an amount equal to
any excise tax imposed on Employee by Section 4999 of the Code and by any
comparable and applicable state tax law (collectively, “Excise Taxes”), as a
result of the payments and stock grant provided in subparagraphs 7(a), (b) and
(c) and as a result of any accelerated vesting of Employee’s options to acquire
shares of the Corporation, and shall further pay to Employee on a “grossed-up”
basis all additional federal and state income taxes and Excise Taxes payable by
Employee as a result of the payments provided in this subparagraph 7(d), so that
the net after-tax amount received by Employee pursuant to this paragraph 7 is
equal to the amount that Employee would have received if no Excise Taxes had
been imposed on income received by or imputed to Employee by reason of the
payments or stock grant pursuant to paragraph 7 hereof or by reason of
accelerated vesting of Employee’s options.  All amounts payable pursuant to this
subparagraph 7(d) shall be paid by the end of Employee’s taxable year next
following Employee’s taxable year in which the related taxes are remitted to the
taxing authority.

 

All payments required by this paragraph 7 shall be in addition to, and not in
lieu of, any other payments to which Employee is entitled under any other
agreement with the Corporation.

 

The amounts paid to Employee pursuant to this paragraph shall be in
consideration of Employee’s past services to the Corporation and Employee’s
continued services from the date of this amendment.  The payments required
hereunder shall not be reduced or offset by any future earnings by Employee.

 

8.                  Restrictive Covenant.

 

a]             Employee expressly agrees, as a condition to the performance by
the Corporation of its obligations hereunder, that during the term of this
Agreement and for a period of twenty-four (24) months following Employee’s
Separation From Service with the Corporation and its affiliates, [he OR she]
will not, directly or indirectly, own any interest in, render any services of
any nature to, become employed by, or participate or engage in the licensed
beauty salon business, except with the prior written consent of the Corporation.

 

b]            If Employee voluntarily incurs a Separation From Service with the
Corporation, and Employee violates the restrictive covenant set forth in
subparagraph a] above during the first twenty-four (24) months after such
Separation From Service, and

 

8

--------------------------------------------------------------------------------


 

such violation continues for thirty (30) days after Employee is notified in
writing by the Corporation that Employee is in violation of the restrictive
covenant, then the Corporation shall have no further obligation to make any
payments to Employee under this Agreement and all such future payments shall be
forfeited.  If such violation occurs after twenty-four (24) months after such
separation and continues for thirty (30) days after notice as provided
hereinabove, Employee shall forfeit one (1) month of Employee’s Vested Monthly
Benefit for each month that Employee is in violation of the restrictive
covenant.

 

c]             If Employee’s employment with the Corporation is terminated by
the Corporation without Cause, and if Employee at any time after such
termination continues to violate the restrictive covenant for thirty (30) days
after being notified in writing by the Corporation that Employee is in violation
of the restrictive covenant, Employee shall forfeit one (1) month of Employee’s
Vested Monthly Benefit for each month or portion of a month that Employee
continues in violation of the restrictive covenant.

 

d]            The provisions of paragraph 8 of the Agreement shall be
inapplicable and of no further force or effect upon and after a Change in
Control.

 

9.             Trust Agreement.  The Corporation has established a Trust
Agreement under the Regis Corporation Deferred Compensation Agreement and said
Trust Agreement is hereby incorporated by reference into this Agreement and made
a part hereof.

 

10.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the laws of the State of Minnesota.

 

11.           Arbitration.  All controversies or claims arising out of or
relating to this Agreement, or the breach thereof, shall be settled by
arbitration in Minneapolis, Minnesota, administered by the American Arbitration
Association under its then current Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator(s) may be entered in the District Court of
Hennepin County, Minnesota.

 

12.           Prohibition against Assignment.  Employee agrees, on behalf of
himself and his personal representatives, and any other person claiming any
benefits under him or her by virtue of this Agreement, that this Agreement and
the rights, interests and benefits hereunder shall not be assigned, transferred
or pledged in any way by Employee or any person claiming under him or her by
virtue of this Agreement, and shall not be subject to execution, attachment,
garnishment or similar process.

 

13.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of any successor of the Corporation, and any successor shall be
deemed substituted for the Corporation under the terms of this Agreement.  As
used in this Agreement, the term “successor” shall include any person, firm,
corporation or other business entity which at any time, whether by merger,
purchase, or otherwise, acquires all or substantially all of the capital stock
or assets of the Corporation.

 

9

--------------------------------------------------------------------------------


 

14.           Prior Agreements.  This Agreement supersedes all prior Employment
and Deferred Compensation Agreements, and any amendments or supplements thereto,
between the parties to this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

REGIS CORPORATION

 

 

 

 

 

By:

/s/ Paul D. Finkelstein

 

 

Paul D. Finkelstein,
Chairman of the Board of Directors, President and Chief Executive Officer

 

 

 

 

 

 

 

 

[***NAME***]

 

10

--------------------------------------------------------------------------------